19‐1131‐cv
P.M.B. v. Ridgefield Bd. of Educ.


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                          August Term 2019

               (Argued: December 9, 2019 Decided: December 16, 2019)
                              Docket No. 19‐1131‐cv



            P.M.B. AND M.B., INDIVIDUALLY AND AS NEXT FRIENDS OF C.M.B.,

                                                             Plaintiffs‐Appellants,

                                              ‐ against ‐

                                    RIDGEFIELD BOARD OF EDUCATION,


                                                             Defendant‐Appellee.*



                   ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

Before:
                             SACK, CHIN, and BIANCO, Circuit Judges.



                 Appeal from a judgment of the United States District Court for the

District of Connecticut (Underhill, J.) dismissing plaintiffs‐appellantsʹ complaint


*       The Clerk of the Court is respectfully directed to amend the official caption to conform
to the above.
under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

Plaintiffs‐appellants contend that the district court erred in holding that their

complaint was time‐barred.

             AFFIRMED.



                          GERRY A. MCMAHON, The Law Offices of Gerry
                               McMahon, LLC, Danbury, Connecticut, for
                               Plaintiffs‐Appellants.

                          PETER J. MURPHY (Linda L. Yoder, on the brief), Shipman
                                & Goodwin LLP, Hartford, Connecticut, for
                                Defendant‐Appellee.



PER CURIAM:

             Plaintiffs‐appellants P.M.B. and M.B., individually and on behalf of

student C.M.B. (collectively ʺplaintiffsʺ), appeal a judgment of the district court,

entered April 5, 2019, dismissing their complaint against defendant‐appellee

Ridgefield Board of Education (ʺRidgefieldʺ) for lack of subject matter

jurisdiction. Plaintiffs alleged that Ridgefield violated the Individuals with

Disabilities Education Act, 20 U.S.C. § 1400 et seq. (the ʺIDEAʺ), by failing to

provide a public education that met the special education needs of C.M.B.

Plaintiffs sought judicial review of a final agency determination rendered by an



                                          2
Impartial Hearing Officer (the ʺIHOʺ) assigned by the Connecticut State

Department of Education (the ʺCSDOEʺ). The IHOʹs final opinion and order (the

ʺOrderʺ), mailed on July 20, 2018, concluded that Ridgefield satisfied its

obligations to plaintiffs under the IDEA and denied plaintiffsʹ request for

reimbursement for the cost of sending C.M.B. to private school.

             Plaintiffs commenced this action on October 18, 2018, ninety days

after the mailing date of the Order. Ridgefield moved to dismiss the complaint

as time‐barred pursuant to Federal Rule of Civil Procedure 12(b)(1), arguing that

the 45‐day filing requirement set forth in Conn. Gen. Stat. § 4‐183(c) applies to

appeals of final agency decisions in Connecticut under the IDEA. The district

court agreed. On appeal, plaintiffs contend that the district court erred because

Conn. Gen. State § 4‐183(c) applies only to appeals filed in Connecticut state

court and not to appeals filed in federal court. We affirm.

                                  DISCUSSION

I.    Standard of Review

             We review de novo the district courtʹs dismissal of a complaint for

lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure




                                         3
12(b)(1). See Sunrise Detox V, LLC v. City of White Plains, 769 F.3d 118, 121 (2d Cir.

2014).

II.      The IDEAʹs Limitations Provision

              The IDEA requires each state to establish an administrative

procedure to review claimed violations of the IDEA. See 20 U.S.C. § 1415; 34

C.F.R. § 300.511. The IDEA also provides that any party aggrieved by a state

hearing officerʹs final decision has the right to bring a civil action in state or

federal court to obtain judicial review of the administrative decision. See 20

U.S.C. § 1415(i)(2)(A).

              The IDEA did not always supply a limitations period for appealing

final agency determinations in federal court, and courts therefore ʺborrowedʺ the

most closely analogous state limitations period. See generally Graham Cty. Soil &

Water Conservation Dist. v. U.S. ex rel. Wilson, 545 U.S. 409, 414 (2005) (explaining

that where federal statute fails to supply limitations period, ʺwe generally

ʹborrowʹ the most closely analogous state limitations periodʺ); see also M.D. v.

Southington Bd. of Educ., 334 F.3d 217, 222 (2d Cir. 2003) (borrowing state

limitations period in IDEA context). In 2004, however, the IDEA was amended

to include an express limitation provision, as follows:



                                           4
             The party bringing the action shall have 90 days from
             the date of the decision of the hearing officer to bring
             such an action, or, if the State has an explicit time
             limitation for bringing such action under this
             subchapter, in such time as the State law allows.

20 U.S.C. § 1415(i)(2)(B).

III.   Connecticutʹs IDEA Regulatory Regime

             Connecticut law implements the IDEA in Title 10 of its statutory

code. Under Conn. Gen. Stat. § 10‐76h, a party seeking to raise a claim under the

IDEA must file a due process request with the CSDOE, which then appoints an

IHO to preside over a contested case. The hearings are conducted in accordance

with the stateʹs Uniform Administrative Procedure Act (ʺUAPAʺ), Conn. Gen.

Stat. § 4‐166 et seq., and following the hearing, the IHO issues a written decision

with findings of fact and conclusions of law. Conn. Gen. Stat. § 10‐76h(d)(1).

             Connecticutʹs UAPA also provides for judicial review of final state

agency determinations, which Connecticutʹs IDEA implementing statute

incorporates by reference. Specifically, Conn. Gen. Stat. § 10‐76h(d)(4) provides

that ʺ[a]ppeals from the decision of the hearing officer or board shall be taken in

the manner set forth in section 4‐183.ʺ Conn. Gen. Stat. § 4‐183(c), in turn,

provides in relevant part:



                                          5
             Within forty‐five days after mailing of the final decision
             under section 4‐180 . . . a person appealing as provided
             in this section shall serve a copy of the appeal on the
             agency that rendered the final decision at its office or at
             the office of the Attorney General in Hartford and file
             the appeal with the clerk of the superior court for the
             judicial district of New Britain or for the judicial district
             wherein the person appealing resides or, if that person
             is not a resident of this state, with the clerk of the court
             for the judicial district of New Britain.

IV.   Analysis

             Plaintiffs do not dispute that, had they filed this action in state court,

they would have been subject to the 45‐day filing requirement set forth in Conn.

Gen. Stat. § 4‐183(c). They argue, however, that because Conn. Gen. Stat. § 4‐

183(c) only contemplates appeals to ʺthe superior court for the judicial district of

New Britain or for the judicial district [within Connecticut] wherein the person

appealing resides,ʺ id., the statute does not apply to actions filed in federal court.

As a result, plaintiffs contend, Conn. Gen. Stat. § 4‐183(c) cannot constitute an

ʺexplicit time limitationʺ for purposes of 20 U.S.C. § 1415(i)(2)(B).

             We have not had occasion to consider 20 U.S.C. § 1415(i)(2)(B) of the

IDEA in an appeal of a final Connecticut agency determination since the

provision was added in 2004. Nonetheless, the statutory text plainly supports

the district courtʹs holding. The IDEA provides that appeals of administrative

                                           6
findings and decisions ʺmay be brought in any State court of competent

jurisdiction or in a district court of the United States.ʺ § 1415(i)(2)(A). The

statute then goes on to ʺlimitʺ the right to commence ʺsuch an actionʺ to claims

filed either within ninety days or, ʺif the State has an explicit time limitation

. . . , in such time as the State law allows.ʺ § 1415(i)(2)(B). Thus, immediately

after authorizing the filing of appeals in either state or federal court, the IDEA

goes on to limit the time for filing ʺsuch an action,ʺ and makes no distinction

between the two courts. We decline to read such a distinction into the statute

where the text is plain. See Raila v. United States, 355 F.3d 118, 120 (2d Cir. 2004)

(ʺStatutory construction begins with the plain text, and, ʹwhere the statutory

language provides a clear answer, it ends there as well.ʹʺ (quoting Hughes Aircraft

Co. v. Jacobson, 525 U.S. 432, 438 (1999))).

               Consistent with this interpretation, district courts in Connecticut

have routinely applied the 45‐day time limitation to appeals to federal court of

final due process proceedings after the 2004 amendment to the IDEA.1 Plaintiffs


1       See A. ex rel. A. v. Hartford Bd. of Educ., No. 3:11‐CV‐01381 (CSH), 2013 WL 1632519, at *3
(D. Conn. Apr. 16, 2013) (ʺConnecticut is one of those states whose laws do contain an explicit
time limitation . . . [of] 45 days after the mailing or personal delivery of the administrative
hearing officerʹs final decisionʺ); Quatroche v. E. Lyme Bd. of Educ., 604 F. Supp. 2d 403, 409 (D.
Conn. 2009) (ʺThe applicable statute states that an appeal must be taken within 45 days of the
mailing of the final decision . . . . The court must apply Connecticutʹs time limits, as set forth in
Conn. Gen. Stat. § 4‐183(c).ʺ).
                                                  7
point to a single case where the Connecticut district court declined to apply the

45‐day limitation period. See Flavin v. Conn. State Bd. of Educ., 553 F. Supp. 827,

831 (D. Conn. 1982). Flavin, however, was decided before the 2004 amendment,

and its reasoning was questioned by at least one court, even before the 2004

amendment. See Wills v. Ferrandino, 830 F. Supp. 116, 121 (D. Conn. 1993) (ʺThe

rationale underlying Flavinʹs rejection of the 45‐day limitations period . . . is

suspect.ʺ).

              Plaintiffs also argue that even if a state limitations period could

theoretically apply to an appeal filed in federal court, it could only do so where

the state law expressly contemplates appeals to a federal forum. In other words,

plaintiffs contend that a state time limitation cannot be ʺexplicitʺ for purposes of

the IDEA unless it specifically contemplates the possibility of an appeal to a

federal court. We reject this interpretation because it is up to Congress and the

federal courts ‐‐ not state legislatures ‐‐ to determine whether a limitations period

will apply to a federal cause of action. See DelCostello v. Intʹl Bhd. of Teamsters,

462 U.S. 151, 161 (1983) (ʺ[I]t is the duty of the federal courts to assure that the

importation of state law will not frustrate or interfere with the implementation of

national policies.ʺ). Here, Congress has expressly instructed that where a state



                                           8
limitations period is unambiguous, federal courts shall apply it. We decline to

construe that clear directive as implicitly imposing an additional requirement on

the state to concur in that determination before a federal court can construe that

state limitation as applicable.

             Moreover, our conclusion is consistent with the underlying

purposes of the IDEA. As we observed in Adler by Adler v. Educ. Depʹt of N.Y.,

760 F.2d 454, 459 (2d Cir. 1985), the public has a strong interest in expedient

resolution of these claims. The longer these proceedings are permitted to drag

on, the longer we risk keeping a child in an educational program that is

ultimately found to be inadequate. Id. And this need for efficiency outweighs

any disadvantage an aggrieved parent may face from a shorter limitations

period. This is particularly true, in light of the IDEAʹs annual review

requirement, see 20 U.S.C. § 1414(d)(4)(A); 34 C.F.R. 300.324(b), because an

aggrieved parent who misses a filing deadline will typically accrue a new, ripe

cause of action as quickly as the following school year.

             In sum, we hold that Conn. Genn. Stat. § 4‐183(c) supplies an

ʺexplicit time limitationʺ of forty‐five days for appeals of final agency decisions

under § 1415(i)(2)(B) of the IDEA. Here, because plaintiffs waited ninety days to



                                          9
commence this action, the district court properly concluded that it lacked subject

matter jurisdiction over the case and dismissed the complaint.

                                 CONCLUSION

            For the reasons set forth above, the district courtʹs judgment is

AFFIRMED.




                                        10